Exhibit 10.1

 

 

 

$750,000,000

 

CREDIT AGREEMENT

 

among

 

GARTNER, INC.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION and RBS CITIZENS, N.A.,

as Co-Syndication Agents,

 

HSBC BANK USA, NATIONAL ASSOCIATION, KEYBANK NATIONAL ASSOCIATION,

TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, and UNION BANK, N.A.

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of March 7, 2013

 

 

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC, and RBS CITIZENS, N.A.,

 

as Joint Lead Arrangers and Joint Bookrunners

 



TABLE OF CONTENTS

 

          Page             SECTION 1. DEFINITIONS   1           1.1   Defined
Terms   1   1.2   Other Definitional Provisions   19             SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS   19           2.1   Term Commitments   19   2.2
  Procedure for Term Loan Borrowing   21   2.3   Repayment of Term Loans   21  
2.4   Revolving Commitments   21   2.5   Procedure for Revolving Loan Borrowing
  22   2.6   Commitment Fees, etc   23   2.7   Termination or Reduction of
Revolving Commitments   23   2.8   Optional Prepayments   23   2.9   Mandatory
Prepayments and Commitment Reductions   24   2.10   Conversion and Continuation
Options   24   2.11   Limitations on Eurodollar Tranches   24   2.12   Interest
Rates and Payment Dates   25   2.13   Computation of Interest and Fees   25  
2.14   Inability to Determine Interest Rate   25   2.15   Pro Rata Treatment and
Payments   26   2.16   Requirements of Law   27   2.17   Taxes   29   2.18  
Indemnity   31   2.19   Payments Generally; Pro Rata Treatment; Sharing of
Set-offs   32   2.20   Mitigation Obligations; Replacement of Lenders   32  
2.21   Defaulting Lenders   33             SECTION 3. LETTERS OF CREDIT   34    
      3.1   L/C Commitment   34   3.2   Procedure for Issuance of Letter of
Credit   34   3.3   Fees and Other Charges   35   3.4   L/C Participations   35
  3.5   Reimbursement Obligation of the Borrower   36   3.6   Obligations
Absolute   37   3.7   Letter of Credit Payments   37   3.8   Applications   37  
3.9   Existing Letters of Credit   37             SECTION 4. REPRESENTATIONS AND
WARRANTIES   38           4.1   Financial Condition   38   4.2   No Change   38
  4.3   Existence; Compliance with Law   38   4.4   Power; Authorization;
Enforceable Obligations   38



 



  4.5   No Legal Bar   39   4.6   Litigation   39   4.7   No Default   39   4.8
  Ownership of Property; Liens   39   4.9   Intellectual Property   39   4.10  
Taxes   39   4.11   Federal Regulations   39   4.12   Labor Matters   40   4.13
  ERISA   40   4.14   Investment Company Act; Other Regulations   40   4.15  
Subsidiaries   40   4.16   Use of Proceeds   40   4.17   Environmental Matters  
40   4.18   Accuracy of Information, etc   41   4.19   Solvency   41            
SECTION 5. CONDITIONS PRECEDENT   41           5.1   Conditions to Initial
Extension of Credit   41   5.2   Conditions to Each Extension of Credit   43    
        SECTION 6. AFFIRMATIVE COVENANTS   43           6.1   Financial
Statements   43   6.2   Certificates; Other Information   44   6.3   Payment of
Obligations   45   6.4   Maintenance of Existence; Compliance   45   6.5  
Maintenance of Property; Insurance   45   6.6   Inspection of Property; Books
and Records; Discussions   45   6.7   Notices   45   6.8   Environmental Laws  
46   6.9   Additional Subsidiaries   46             SECTION 7. NEGATIVE
COVENANTS   47           7.1   Financial Condition Covenants   47   7.2  
Indebtedness   47   7.3   Liens   49   7.4   Fundamental Changes   51   7.5  
Disposition of Property   52   7.6   Restricted Payments   52   7.7   Lines of
Business   53   7.8   Investments   53   7.9   Transactions with Affiliates   56
  7.10   Sales and Leasebacks   56   7.11   Swap Agreements   56   7.12  
Changes in Fiscal Periods   56   7.13   Negative Pledge Clauses   56   7.14  
Clauses Restricting Subsidiary Distributions   57



 



SECTION 8. EVENTS OF DEFAULT   57           8.1   Events of Default   57        
    SECTION 9. THE AGENTS   60           9.1   Appointment   60   9.2  
Delegation of Duties   60   9.3   Exculpatory Provisions   60   9.4   Reliance
by Administrative Agent   60   9.5   Notice of Default   61   9.6   Non-Reliance
on Agents and Other Lenders   61   9.7   Indemnification   61   9.8   Agent in
Its Individual Capacity   62   9.9   Successor Administrative Agent   62   9.10
  Co-Syndication Agents and Co-Documentation Agents   62             SECTION 10.
MISCELLANEOUS   62           10.1   Amendments and Waivers   62   10.2   Notices
  63   10.3   No Waiver; Cumulative Remedies   64   10.4   Survival of
Representations and Warranties   65   10.5   Payment of Expenses and Taxes   65
  10.6   Successors and Assigns; Participations and Assignments   66   10.7  
Adjustments; Set-off   68   10.8   Counterparts   69   10.9   Severability   69
  10.10   Integration   69   10.11   GOVERNING LAW   69   10.12   Submission To
Jurisdiction; Waivers   69   10.13   Acknowledgements   70   10.14   Releases of
Guarantees   71   10.15   Confidentiality   71   10.16   WAIVERS OF JURY TRIAL  
72   10.17   USA PATRIOT Act   72   10.18   Keepwell   72

 



SCHEDULES:

 

1.1A   Commitments 3.9   Existing Letters of Credit 4.6   Litigation 4.9  
Intellectual Property 4.10   Tax Claims 4.15   Subsidiaries 7.2(d)   Existing
Indebtedness 7.3(f)   Existing Liens 7.8(e)   Existing Investments

 

EXHIBITS:

 

A   Form of Guarantee B   Form of Compliance Certificate C   Form of Closing
Certificate D   Form of Assignment and Assumption E   Form of Legal Opinion of
Sullivan & Cromwell LLP F   Form of Exemption Certificate G   Form of Increasing
Lender Supplement H   Form of Augmenting Lender Supplement

 



CREDIT AGREEMENT (this “Agreement”), dated as of March 7, 2013 among GARTNER,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION and RBS CITIZENS, N.A.,
as co-syndication agents (in such capacity, the “Co-Syndication Agents”), HSBC
BANK USA, NATIONAL ASSOCIATION, KEY BANK NATIONAL ASSOCIATION, TD BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION and UNION BANK, N.A., as co-documentation agents
(in such capacity, the “Co-Documentation Agents”), and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate that would be calculated as of such day (or, if such day is
not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Adjustment Date”: as defined in the definition of Applicable Margin.

 

“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure

 

2

of all Lenders at such time; provided, that in the case of Section 2.21 when a
Defaulting Lender shall exist, “Aggregate Exposure Percentage” shall mean the
percentage of the Aggregate Exposure of all Lenders (disregarding any Defaulting
Lender’s Aggregate Exposure) represented by such Lender’s Aggregate Exposure. If
the Commitments have terminated or expired, the Aggregate Exposure Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

 

“Agreement”: as defined in the preamble hereto.

 

“Applicable Margin”: for each Type of Loan or the Commitment Fee Rate, the rate
per annum set forth under the relevant column heading below:

 

Level   Consolidated
Leverage Ratio   Applicable Margin
for Eurodollar Loans   Applicable Margin
for ABR Loans   Commitment Fee
Rate I   > 2.50 to 1.00   1.75%   0.75%   0.30%                   II  

> 1.50 to 1.00

≤ 2.50 to 1.00

  1.50%   0.50%   0.25%                   III  

> 0.50 to 1.00

≤ 1.50 to 1.00

  1.375%   0.375%   0.225%                   IV   ≤ 0.50 to 1.00   1.25%   0.25%
  0.20%

 

The Applicable Margin and Commitment Fee Rate on the Closing Date and until the
first Adjustment Date (as defined below) following the Closing Date shall be the
rate per annum set forth in Level III above. Changes in the Applicable Margin
and the Commitment Fee Rate resulting from changes in the Consolidated Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 6.1 and shall remain in effect until the next change
to be effected pursuant to this paragraph. If any financial statements referred
to above are not delivered within the time periods specified in Section 6.1,
then, until the date that is three Business Days after the date on which such
financial statements are delivered, the highest Applicable Margin and Commitment
Fee Rate shall apply. Each determination of the Consolidated Leverage Ratio
pursuant hereto shall be made in a manner consistent with the determination
thereof pursuant to Section 7.1(a).

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) or (g) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $50,000,000.

 

“Assignee”: as defined in Section 10.6(b).



 

3

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Augmenting Revolving Lender”: as defined in Section 2.4(b).

 

“Augmenting Term Lender”: as defined in Section 2.1(b).

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.



 

4

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender (or any Affiliate or Subsidiary thereof) or by
any commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000; (c)
commercial paper of an issuer rated at least A-1 by Standard & Poor’s Ratings
Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally (or any Affiliate or Subsidiary thereof), and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender (or any Affiliate or Subsidiary thereof) or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest primarily in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated A by S&P and A1 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied.

 

“Co-Documentation Agent”: as defined in the preamble hereto.

 

“Co-Syndication Agent”: as defined in the preamble hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: at any date, the rate set forth under the heading
“Commitment Fee Rate” in the definition of Applicable Margin.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.



 

5



“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated February 2013 and furnished to certain Lenders.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation, accretion
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses not to exceed 12.50% of Consolidated EBITDA for
any fiscal year (calculated on a Pro Forma Basis) and any extraordinary non-cash
or non-recurring non-cash expenses or losses (each including, in any event, (i)
compensation charges or other expenses or charges arising from the grant of or
issuance of stock, stock options, other equity-based awards, stock appreciation
rights or restricted stock units to the directors, officers and employees of the
Borrower and its Subsidiaries, (ii) loss on investments excluding marketable
securities, (iii) writeoffs of fixed assets not included in depreciation, and
(iv) writeoffs or impairment of any goodwill or intangible assets), (f) costs
and expenses incurred in connection with Permitted Acquisitions (as defined in
Section 7.4), Material Dispositions, and debt issuances or equity financings,
including restructuring and integration expenses (to the extent not consummated,
not to exceed $25,000,000), (g) non-cash charges related to the application of
purchase accounting for Permitted Acquisitions, (h) non-cash losses relating to
hedging activities, (i) charges taken related to stock repurchases, and (j) any
other non-cash charges and minus, (a) to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary non-cash or non-recurring non-cash income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period) in the ordinary
course of business, (iii) income tax credits (to the extent not netted from
income tax expense), and (iv) any other non-cash income (other than accruals of
revenue by the Borrower and its Subsidiaries in the ordinary course of business)
and (b) any cash payments made during such period in respect of items described
in clauses (e)(i) and (j) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net payments made (less net payments, if any, received)
under Swap Agreements in respect of interest rates to the extent such net
payments are allocable to such period in accordance with GAAP) minus, to the
extent included in cash interest expense, any payments required in connection
with the termination of any Swap Agreements and all premiums paid, gains/losses
incurred, charges and fees paid,

 

6

in each case by the Borrower and its Subsidiaries in connection with the
redemption, repurchase or retirement of Indebtedness.

 

“Consolidated Interest Expense Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or, other than an existing Subsidiary, is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or another
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, (d) any gain (or loss) realized upon the sale or other
disposition of any assets of the Borrower or any Subsidiary (including pursuant
to any sale and leaseback arrangement) which is not sold or otherwise disposed
of in the ordinary course of business, (e) any net after-tax gain (loss)
attributable to the early repurchase, extinguishment or conversion of
Indebtedness, hedging obligations or other derivative instruments, (f) any
unrealized foreign currency gains or losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person, and (g) any income or loss from discontinued operations.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any material agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular

 

7

default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

 

“Designated Foreign Currencies”: Australian dollars, Canadian dollars, Euros,
Hong Kong dollars, New Zealand dollars, Singapore dollars, Sterling, Swiss
francs, Indian rupees, Korean won, Mexican pesos and Yen.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Dollar Equivalent”: with respect to any amount in respect of any Letter of
Credit denominated in any Designated Foreign Currency, at any date of
determination thereof, an amount in Dollars equivalent to such amount calculated
on the basis of the Spot Rate of Exchange.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health as it relates to any
Materials of Environmental Concern, or the protection of the environment, as now
or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent in

 

8

consultation with the Borrower or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100,000th
of 1%):

 



  Eurodollar Base Rate     1.00 - Eurocurrency Reserve Requirements  



 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: as defined in Section 8.1(j).

 

“Existing Credit Agreement”: the credit agreement dated as of December 22, 2010,
among the Borrower, the several lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as the administrative agent, and the other agents
party thereto, as amended.

 

“Existing Letters of Credit”: those letters of credit individually described on
Schedule 3.9.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

9

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by (x) the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, or (y) the adoption by the Borrower of
International Financial Reporting Standards.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its respective
Subsidiaries.

 

“Guarantee”: the Guarantee to be executed and delivered by each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the

 

10

terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Increasing Revolving Lender”: as defined in Section 2.4(b).

 

“Increasing Term Lender”: as defined in section 2.1(b).

 

“Incremental Amendment”: as defined in Section 2.1(b).

 

“Incremental Extensions of Credit”: as defined in Section 2.1(b).

 

“Incremental Facility Closing Date”: as defined in Section 2.1(b).

 

“Incremental Term Loans”: as defined in Section 2.1(b).

 

“Incremental Yield”: as defined in Section 2.1(b).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price or deferred consideration or similar
arrangements in respect of property or services (other than current trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements. For the avoidance of doubt, neither deferred compensation nor any
pension obligations or liabilities shall be deemed to constitute ‘Indebtedness.”
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses, domain
names, trademarks, trademark licenses, technology, know-how and processes, and
all rights to sue at law

 

11

or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as the case may be;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Investments”: as defined in Section 7.8.

 

“Issuing Lender”: JPMorgan Chase Bank or any affiliate thereof, in its capacity
as issuer of any Letter of Credit.

 

“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.

 

“L/C Commitment”: $40,000,000.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. The L/C Obligations in respect of any
Letter of Credit in a Designated Foreign Currency shall be deemed for the
purposes of calculating the Available Revolving Commitments and similar amounts
from time to time

 

12

and commitment fees and Letter of Credit and fronting fees to be equal to the
Dollar Equivalent of the amount of such Designated Foreign Currency as at the
date of issuance thereof, and such Dollar Equivalent shall be thereafter
re-calculated by the Issuing Lender from time to time in its discretion (but no
less often than quarterly); any such determination by the Issuing Lender of any
such Dollar Equivalent amount shall be conclusive and binding on the other
parties hereto in the absence of manifest error.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Guarantee, the Notes and any amendment,
waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Margin Stock”: “margin stock” as defined in Regulation U.

 

“Material Acquisition”: any acquisition of assets or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $1,000,000.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any of
the material provisions of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

 

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $1,000,000.

 

“Material Subsidiary”: any Subsidiary of the Borrower that either (i) holds
assets having a total book value of greater than two percent (2%) of the total
assets held by the Borrower and its Subsidiaries taken as a whole (as determined
as of the end of the fiscal quarter immediately preceding the

 

13

date of determination) or (ii) has revenues representing greater than five
percent (5%) of total revenues of the Borrower and its Subsidiaries taken as a
whole (for the period of four consecutive fiscal quarters most recently ended at
or prior to such time and for which financial statements are available);
provided, that (x) any Subsidiary that directly or indirectly owns a Material
Subsidiary shall itself be a Material Subsidiary and (y) in the event
Subsidiaries that would otherwise not be Material Subsidiaries shall in the
aggregate account for a percentage in excess of 10% of the total assets
attributable to the Borrower and its Subsidiaries taken as a whole (as
determined as of the end of the fiscal quarter immediately preceding the date of
determination) or 30% of the revenue of the Borrower and its Subsidiaries taken
as a whole (for the period of four consecutive fiscal quarters most recently
ended at or prior to such time and for which financial statements are available)
then, in each case, one or more of such Subsidiaries designated by the Borrower
(or, if the Borrower shall make no designation, one or more of such Subsidiaries
in descending order based on their respective contributions to the total assets
held by the Borrower and its Subsidiaries taken as a whole), shall be included
as Material Subsidiaries to the extent necessary to eliminate such excess.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation and any other substances, materials
or wastes, defined or regulated as “hazardous” or “toxic”, under, or that could
give rise to liability pursuant to, any Environmental Law.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event and other customary
fees and expenses actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

“Non-U.S. Lender”: as defined in Section 2.17(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered

 

14

or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

 

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c)(i).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisitions”: as defined in Section 7.4.

 

“Permitted Preferred Stock”: preferred stock issued by the Borrower that (a)
does not require any repurchase or redemption (other than conversion or exchange
into the common stock of the Borrower), whether contingent or not, prior to the
date that is eight months after the Revolving Termination Date and (b) is in the
Borrower’s good faith opinion on terms and conditions customary in the relevant
capital markets for preferred stock issued by issuers similar to the Borrower.

 

“Permitted Senior Unsecured Debt”: senior unsecured Indebtedness of the Borrower
that (a) requires no scheduled cash payments of principal and no mandatory
repurchase or redemption obligations prior to the date that is six months after
the Revolving Termination Date, other than in connection with a change of
control of Borrower or similar event or an asset disposition and (b) does not
impose financial “maintenance” (as distinct from “incurrence”) covenants on the
Borrower or any of the Subsidiaries that are more restrictive than the
maintenance covenants herein.

 

“Permitted Subordinated Debt”: subordinated, unsecured Indebtedness of the
Borrower that (a) requires no scheduled cash payments of principal and no
mandatory repurchase or redemption obligations prior to the date that is six
months after the Revolving Termination Date, other than in connection with a
change of control of Borrower or similar event or an asset disposition, (b) does
not impose financial “maintenance” (as distinct from “incurrence”) covenants on
the Borrower or any of the Subsidiaries that are more restrictive than the
maintenance covenants herein, and (c) contains customary subordination terms
that are reasonably acceptable to the Administrative Agent.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

15

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“Pro Forma Basis”: with respect to any calculation made at any time that is, at
any date or for any period, after taking into account (a) any Material
Acquisition or Material Disposition and (b) any redemption, repurchase,
retirement, defeasance, discharge or incurrence of Indebtedness that has
occurred by such time as though such Material Acquisition, Material Disposition,
redemption, repurchase, retirement, discharge or incurrence had occurred at or
prior to such date or on the first day of such period, as the case may be.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reimbursement Percentage”: as defined in Section 3.5.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.9(c) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

16

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $600,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Commitment Increase”: as defined in Section 2.4.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Facility”: as defined in the definition of Facility.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other

 

17

outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.

 

“Revolving Termination Date”: March 7, 2018.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at the time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof at the time of entering into such Swap Agreement
in respect of interest rates, currency exchange rates or commodity prices.

 

“Spot Rate of Exchange”: with respect to any Designated Foreign Currency, at any
date of determination thereof, the spot rate of exchange in London that appears
on the display page applicable to such Designated Foreign Currency on the
Telerate System (or such other page as may replace such page for the purpose of
displaying the spot rate of exchange in London); provided that if there shall at
any time no longer exist such a page, the spot rate of exchange shall be
determined by reference to another similar rate publishing service selected by
the Administrative Agent and, if no such similar rate publishing service is
available, by reference to the published rate of the Administrative Agent in
effect at such date for similar commercial transactions.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Domestic Subsidiary of the Borrower that is a
Material Subsidiary.

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

18

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$150,000,000.

 

“Term Facility”: as defined in the definition of Facility.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

 

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

 

(b) the then outstanding principal amount of such Indebtedness.

 

19

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares or similar third party
share agreements required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withholding Agent”: any Loan Party and the Administrative Agent.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Commitments. (a) Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower in
Dollars on the Closing Date in an amount not to exceed the amount of the Term
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.

 

20

(b) (i) The Borrower may at any time or from time to time after the Closing
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request one or more
additional tranches of term loans (the “Incremental Term Loans” and such
borrowing, an “Incremental Extension of Credit”); provided that both at the time
of any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist. Each Incremental
Extension of Credit shall be in an aggregate principal amount that is not less
than $5,000,000. Notwithstanding anything to the contrary herein, the aggregate
amount of any Incremental Extension of Credit, when taken together with all
other Incremental Extensions of Credit and all Revolving Commitment Increases,
shall not exceed $250,000,000. The Incremental Term Loans shall rank pari passu
in right of payment and of security with the Term Loans. The Incremental Term
Loans (i) shall not mature earlier than the Revolving Termination Date and shall
have a Weighted Average Life to Maturity no shorter than the Weighted Average
Life to Maturity of the Term Loans (except by virtue of amortization of or
prepayment of the Term Loans and prepayments of scheduled amortization prior to
such date of determination) and (i) except as set forth above and below, shall
be treated substantially the same as the Term Loans (in each case, including
with respect to mandatory and voluntary prepayments); provided that (x) the
interest rates (subject to clause (y) below) and amortization schedule (subject
to clause (i) above) applicable to the Incremental Term Loans shall be
determined by the Borrower and the lenders thereof, (y) in the event that the
yield on any Incremental Term Loans (taking into account interest margins,
minimum Eurodollar Base Rate, minimum ABR, upfront fees and OID on such term
loans with upfront fees and OID equated to interest margins based on an assumed
four year life to maturity, but excluding upfront fees, ticking fees, arranging
fees and any other fees not paid to the market generally) (the “Incremental
Yield”) exceeds the yield on the Term Facility by more than 0.50%, then the
interest margins for the Term Loans shall automatically be increased to a level
such that the yield on the Term Loans shall be 0.50% below the Incremental Yield
and (z) to the extent such terms applicable to the Incremental Term Loans are
not consistent with the then existing Term Loans (except as permitted by the
immediately preceding clause (x)) such terms shall be mutually agreed to by the
Borrower and the Administrative Agent.

 

(ii) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Extension of
Credit. The Borrower may arrange for any such increase to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Term Commitment, an
“Increasing Term Lender”), or by one or more new banks, financial institutions
or other entities (each such new bank, financial institution or other entity, an
“Augmenting Term Lender”); provided that (i) each Augmenting Term Lender, shall
be subject to the approval of the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and (ii)
(x) in the case of an Increasing Term Lender, the Borrower and such Increasing
Term Lender execute an agreement substantially in the form of Exhibit G hereto,
and (y) in the case of an Augmenting Term Lender, the Borrower and such
Augmenting Term Lender execute an agreement substantially in the form of Exhibit
H hereto.

 

(iii) Commitments in respect of Incremental Term Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Incremental Term Lender, if any, each Augmenting Term Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section;
provided that any amendments included in any Incremental Amendment meant to
effect changes not relating to this Section 2.1(b) shall require the vote of the
Lenders as described in Section 10.1 hereof. The making of any loans pursuant to
any Incremental Amendment shall not be effective unless on the date thereof
(each, an “Incremental Facility Closing Date”), after giving effect to

 

21

such Incremental Extension of Credit (i) the conditions set forth in Section 5.2
are satisfied, (ii) the Borrower shall be in compliance with Section 7.1, (iii)
the Administrative Agent shall have received documents consistent with those
delivered on the Closing Date under Section 5.1(f) as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase, and (iv) such other conditions as the parties thereto shall agree. The
Borrower will use the proceeds of the Incremental Term Loans for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans unless it so agrees.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. The
Term Loans made on the Closing Date shall initially be ABR Loans. Upon receipt
of such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date each
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

 

2.3 Repayment of Term Loans. The Term Loan of each Lender shall mature in 16
consecutive quarterly installments (with the balance of the Term Loan of each
Lender maturing on the Revolving Termination Date), each of which shall be in an
amount equal to such Lender’s Term Percentage multiplied by the amount set forth
below opposite such installment:

 

Installment  Principal Amount  June 30, 2013  $1,875,000  September 30, 2013 
$1,875,000  December 31, 2013  $1,875,000  March 31, 2014  $1,875,000  June 30,
2014  $3,750,000  September 30, 2014  $3,750,000  December 31, 2014  $3,750,000 
March 31, 2015  $3,750,000  June 30, 2015  $3,750,000  September 30, 2015 
$3,750,000  December 31, 2015  $3,750,000  March 31, 2016  $3,750,000  June 30,
2016  $5,625,000  September 30, 2016  $5,625,000  December 31, 2016  $5,625,000 
March 31, 2017  $5,625,000  Revolving Termination Date  $90,000,000 

 

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower in Dollars from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by

 

22

borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.10.

 

(b) The Borrower may from time to time elect to increase the Revolving
Commitments (a “Revolving Commitment Increase”) in a minimum amount of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of the
Incremental Extensions of Credit and Revolving Commitment Increases does not
exceed $250,000,000. The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment, an “Increasing Revolving Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Revolving Lender”), to increase
their existing Revolving Commitments, or extend Revolving Commitments, as the
case may be, provided that (i) each Augmenting Revolving Lender, shall be
subject to the approval of the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and (ii)
(x) in the case of an Increasing Revolving Lender, the Borrower and such
Increasing Revolving Lender execute an agreement substantially in the form of
Exhibit G hereto, and (y) in the case of an Augmenting Revolving Lender, the
Borrower and such Augmenting Revolving Lender execute an agreement substantially
in the form of Exhibit H hereto. Increases and new Revolving Commitments created
pursuant to this clause shall become effective on the date agreed by the
Borrower, the Administrative Agent (such approval by the Administrative Agent
not to be unreasonably withheld) and the relevant Increasing Revolving Lenders
or Augmenting Revolving Lenders and the Administrative Agent shall notify each
Revolving Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender), shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, the conditions set forth in paragraphs (a) and
(b) of Section 5.2 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) after giving
effect to such Revolving Commitment Increase, the Borrower shall be in
compliance with Section 7.1, and (iii) the Administrative Agent shall have
received documents consistent with those delivered on the Closing Date under
Section 5.1(f) as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase. On the effective date of any
increase in the Revolving Commitments, (i) each relevant Increasing Revolving
Lender and Augmenting Revolving Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Revolving
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Revolving
Lenders, each Revolving Lender’s portion of the outstanding Revolving Loans of
all the Revolving Lenders to equal its Revolving Percentage of such outstanding
Revolving Loans, and (ii) the Borrower shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase in the
Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower in accordance with the requirements of Section
2.5). The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence in respect of each Eurodollar Loan shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.18 if
the deemed payment occurs other than on the last day of the related Interest
Periods.

 

(c) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that

 

23

the Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, (a) three Business Days prior to the requested Borrowing Date,
in the case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Revolving Facility to finance payments required
by Section 3.5 may be given not later than 10:00 A.M., New York City time, on
the date of the proposed borrowing), specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor. Any
Revolving Loans made on the Closing Date shall initially be ABR Loans. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 

2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

 

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.7 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted to the extent that, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $5,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.18. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given,

 

24

the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof.

 

2.9 Mandatory Prepayments and Commitment Reductions. (a) If on any date any
Group Member shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event, and the Consolidated Leverage Ratio of the Borrower for the most recently
ended four fiscal quarters is greater than 2.00 to 1.00, then, unless a
Reinvestment Notice shall be delivered in respect thereof, an amount equal to
50% of such Net Cash Proceeds shall be applied on such date to the prepayment of
the Term Loans as set forth in Section 2.9(b); provided, that, notwithstanding
the foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied to the prepayment of the Term Loans as set forth in Section
2.9(b).

 

(b) Amounts to be applied in connection with prepayments made pursuant to
Section 2.9 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.15(b). The application of any prepayment pursuant to Section 2.9
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.9 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar

 

25

Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

 

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and (ii)
above, from the date of such non-payment until such amount is paid in full (as
well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.13 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

 

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

26

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the then remaining principal amounts thereof. Amounts prepaid on
account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date

 

27

therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender (which shall, for the avoidance of doubt, include any Issuing
Lender) with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for in each case Non-Excluded Taxes and Other Taxes,
which are covered by Section 2.17, changes in the rate or basis of imposition of
tax imposed on or measured by the net income of such Lender, franchise taxes in
lieu of such net income taxes and branch profits taxes);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

(iii) shall impose on such Lender any other condition affecting this Agreement;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it

 

28

shall promptly notify the Borrower in writing (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s, or such corporation’s policies with
respect to capital adequacy or liquidity requirements) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender or to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender, or such corporation for such
reduction; provided, that the Borrower shall not be required to pay additional
amounts to compensate any Lender (i) any Non-Excluded Taxes or Other Taxes,
which are covered by Section 2.17 or (ii) any change in the rate or basis of
imposition of applicable taxes imposed on or measured by net income, franchise
taxes in lieu of such net income taxes and branch profits taxes.

 

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented; provided that the protection of this Section 2.16(c) shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for Lenders affected thereby to comply therewith. No Lender shall be
entitled to compensation under this Section 2.16(c) with respect to any date
unless it shall have notified the Borrower that it will demand compensation
pursuant to this Section 2.16(c) not more than 90 days after the date on which
it shall have become aware of such incurred costs or reductions. Notwithstanding
any other provision herein, no Lender shall demand compensation pursuant to this
Section 2.16(c) if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall set forth in reasonable detail the calculation of such amounts and
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

29

2.17 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes, branch profits taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender by the jurisdiction under the laws of which
the Administrative Agent or such Lender is organized or as a result of a present
or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document) (such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, the
“Non-Excluded Taxes”); provided that, if any Non-Excluded Taxes or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender, as determined in good faith by the applicable Withholding Agent,
(i) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Loan Party to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes including any such taxes
imposed on amounts payable under this Section) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made, provided
further, however, that the Borrower shall not be required to increase any such
amounts payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d), (e) or (f) of this Section or (ii) that
are United States withholding taxes resulting from any Requirement of Law in
effect (including FATCA) on the date the Administrative Agent or such Lender
becomes a party to this Agreement or designates a new lending office, except to
the extent that the Administrative Agent or such Lender (or its assignor (if
any)) was entitled, immediately prior to such designation of a new lending
office or at the time of assignment, as applicable, to receive additional
amounts from the Borrower with respect to such Non-Excluded Taxes pursuant to
this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If (i) the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority,
(ii) the Borrower fails to remit to the Administrative Agent the required
receipts or other required documentary evidence or (iii) any Non-Excluded Taxes
or Other Taxes are imposed directly upon the Administrative Agent or any Lender,
the Borrower shall indemnify the Administrative Agent and the Lenders for such
amounts and any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure, in
the case of (i) and (ii), or any such direct imposition, in the case of (iii).

 

(d) Each Lender (or Transferee) that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form
W-8IMY (together with any applicable underlying IRS forms), (ii) in the case of
a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c)

 

30

of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit F and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents, or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent.
Notwithstanding any other provision of this Section, a Non-U.S. Lender shall not
be required to deliver any form pursuant to this Section that such Non-U.S.
Lender is not legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

 

(f) The Administrative Agent and each Lender, in each case that is organized
under the laws of the United States or a state thereof, shall, on or before the
date of any payment by the Borrower under this Agreement or any other Loan
Document to, or for the account of, such Administrative Agent or Lender, deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased),
two duly completed copies of Internal Revenue Service Form W-9, or successor
form, certifying that such Administrative Agent or Lender is a “United States
Person” (as defined in Section 7701(a)(30) of the Code) and that such
Administrative Agent or Lender is entitled to a complete exemption from United
States backup withholding tax.

 

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person. 

 

31

(h) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of (i) any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
Governmental Authority that are attributable to such Lender and (ii) any taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(c) relating to the maintenance of a Participant Register, in each case,
that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error; provided that if it is demonstrated to the
reasonable satisfaction of the Administrative Agent that any Lender has overpaid
in respect of any such amounts due, the Administrative Agent shall reimburse
such Lender for such overpaid amount. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (i), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(j) Each Lender agrees that if any form or certification it previously delivered
under this Section expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(k) For purposes of this Section 2.17, the term “Lender” includes any other
Issuing Lender and the term “applicable law” includes FATCA.

 

(l) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.18 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or

 

32

continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate setting forth the calculation in reasonable detail as to
any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.19 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any Lender
shall fail to make any payment required to be made by it pursuant to Sections
2.15(e), 2.15(f), 3.4, 3.5 or 9.7, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

2.20 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If any Lender requests compensation under Section 2.16, or does not consent
to any proposed amendment, supplement, modification, consent, or waiver of this
Agreement or any other Loan Document requested by the Borrower which requires
the consent of all the Lenders (including such Lender’s consent) and which has
been consented to by 66⅔% of the Lenders, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or if any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.6), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such assignment does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such assignment, (ii) the Borrower shall be liable to
the assigning Lender under Section 2.18 if any Eurodollar Loan owing to such
assigning Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (iii) until such time as such assignment shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.16 or 2.17(a), as the case may be, (iv) if the assignee is
not already a Lender, the Borrower shall have received the prior written consent
of the Administrative Agent (and if a Revolving Commitment is being assigned,
the Issuing Lender), which consent shall not unreasonably be withheld, (v) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and

 

33

accrued interest and fees) or the Borrower (in the case of all other amounts),
(vi) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments and
(vii) any such assignment shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6;

 

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c) if any L/C Obligations exist at the time such Lender becomes a Defaulting
Lender then:

 

(i) all or any part of the L/C Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Aggregate Exposure Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Aggregate Exposure Percentages plus such Defaulting
Lender’s L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Commitments;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 8.1 for so long as such L/C Obligations are outstanding;

 

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

 

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.6 and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Aggregate Exposure Percentages; and

 

(v) if all or any portion of such Defaulting Lender’s L/C Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all Letter of Credit fees payable under Section 3.3 with
respect to such Defaulting Lender’s L/C

 

34

Obligations shall be payable to the Issuing Lender until and to the extent that
such L/C Obligations are reallocated and/or cash collateralized; and

 

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower and its Subsidiaries and with the Borrower as the
applicant on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars or in any Designated Foreign Currency and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

 

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in

 

35

accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date. Such fees shall be
payable in Dollars.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand (which demand, in the case of any demand made in respect of
any draft under a Letter of Credit denominated in any Designated Foreign
Currency, shall not be made prior to the date that the amount of such draft
shall be converted into Dollars in accordance with Section 3.5) at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed (or is so returned). Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to

 

36

the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in the currency in which such Letter of
Credit is denominated (except that, in the case of any Letter of Credit
denominated in any Designated Foreign Currency, upon notice by the Issuing
Lender to the Borrower, such payment shall be made in Dollars from and after the
date on which the amount of such payment shall have been converted into Dollars
at the Spot Rate of Exchange on such date of conversion, which date of
conversion may be any Business Day after the Business Day on which such payment
is due) and in immediately available funds. Any conversion by the Issuing Lender
of any payment to be made in respect of any Letter of Credit denominated in any
Designated Foreign Currency into Dollars in accordance with this Section 3.5
shall be conclusive and binding upon the other parties hereto in the absence of
manifest error; provided that upon the request of the Borrower, the Issuing
Lender shall provide to the Borrower a certificate including reasonably detailed
information as to the calculation of such conversion. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.12(b) and (y) thereafter,
Section 2.12(c); provided that if any such amount is denominated in a Designated
Foreign Currency for any period, such interest shall be payable at the rate
charged by the Issuing Lender for reimbursement of overdue obligations in such
Designated Foreign Currency owing by account parties with similar credit
profiles to that of the Borrower; and provided, further, that if any
reimbursement is required to be paid in respect of a Letter of Credit
denominated in Dollars, and such reimbursement is not made in accordance with
this Section 3.5, the Borrower shall be deemed to have requested a Revolving
Extension of Credit in an equivalent amount of such owed reimbursement (provided
such request would not result in the Total Revolving Extensions of Credit at
such time exceeding Total Revolving Commitments) and to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Revolving Loan. If the Borrower fails to make such
reimbursement when due, the Administrative Agent shall notify

 

37

each Revolving Lender of the applicable disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s share thereof based on the
Revolving Percentages (the “Reimbursement Percentage”). Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Reimbursement Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.5 hereof with respect to Loans made by
such Lender (and Section 2.5 shall apply, mutatis mutandis, to the payment
obligations of the relevant Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Lender the amounts so received by
it from such Lenders.

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

3.9 Existing Letters of Credit. Subject to the terms and conditions hereof, each
Existing Letter of Credit that is outstanding on the Closing Date and listed on
Schedule 3.9 shall, effective as of the Closing Date and without any further
action by the Borrower, be continued as a Letter of Credit hereunder and from
and after the Closing Date shall be deemed a Letter of Credit for all purposes
hereof and shall be subject to and governed by the terms and conditions hereof
and shall cease to be outstanding under the Existing Credit Agreement.

 

38

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as at December 31, 2010, December 31, 2011 and
December 31, 2012, and the related consolidated statements of operations and of
cash flows for the year ended December 31, 2010, the year ended December 31,
2011, and the year ended December 31, 2012, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly, in all material respects, the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal periods then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2012 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.

 

4.2 No Change. Since December 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law; except, in each case except clause (a) (only with
respect to the Borrower and the Subsidiary Guarantors), to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

39

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation (only to the extent the violation
of such material Contractual Obligation could reasonably be expected to have a
Material Adverse Effect) of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation. No Requirement of Law applicable to the Borrower or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

 

4.6 Litigation. Except as disclosed on Schedule 4.6 hereto, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3, except as could not
reasonably be expected to have a Material Adverse Effect.

 

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except as would not reasonably be expected to have a Material Adverse
Effect. No claim has been asserted and is pending by any Person challenging any
Intellectual Property owned by any Group Member, which would reasonably be
expected to have any Material Adverse Effect. The conduct of the business by
each Group Member does not infringe the rights of any Person, and to its
knowledge, each Group Member’s Intellectual Property is not being infringed by
any Person, except in each case as would not reasonably be expected to have a
Material Adverse Effect.

 

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal,
state, and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (other than for taxes not yet due and payable or being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member), and, to the knowledge of the Borrower, other than as disclosed on
Schedule 4.10, no material claim is being asserted, with respect to any such
tax, fee or other charge.

 

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or

 

40

the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.13 ERISA. Neither the Borrower nor any Commonly Controlled Entity has (a) any
Single Employer Plan that is in “at risk” status (within the meaning of Section
430 of the Code or Section 303 of ERISA), (b) failed to make a material
contribution or material payment to any Single Employer Plan, or made any
amendment to any Single Employer Plan, which has resulted in the imposition of a
Lien or the posting of a bond or other security under Section 303(k) of ERISA or
Section 401(a)(29) of the Code, or (c) incurred, or is reasonably likely to
incur, any material liability under Title IV of ERISA.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is required to
register as an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options, stock appreciation rights or restricted stock units granted to
employees, officers, consultants or directors or stock issued pursuant to the
Borrower’s stock purchase plans to employees, officers, consultants or directors
and directors’ qualifying shares) of any nature relating to any Capital Stock of
any Subsidiary, except as created by the Loan Documents.

 

4.16 Use of Proceeds. The proceeds of the Term Loans and Revolving Loans shall
be used to repay amounts outstanding under the Existing Credit Agreement, to pay
related fees and expenses and for working capital or general corporate purposes.
The Letters of Credit shall be used for general corporate purposes.

 

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a) each Group Member is, and within the period of all applicable statutes of
limitation has been, in compliance with all applicable Environmental Laws;

 

(b) Materials of Environmental Concern have not been released and are not
present under circumstances that could be expected to result in a release at,
on, under, in, or about any real property now or formerly owned, leased or
operated by the Borrower or at any other location (including, to the knowledge
of the Borrower, any location to which Materials of Environmental Concern have
been sent

 

41

for re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to give rise to liability of any Group Member under any
applicable Environmental Law;

 

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Group Member is, or to the knowledge of the Borrower will be,
named as a party that is pending or, to the knowledge of the Borrower,
threatened;

 

(d) no Group Member has received any written request for information, or been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law, or with respect to any Materials of Environmental
Concern;

 

(e) no Group Member has entered into or agreed to any consent decree, order, or
settlement or other agreement, nor is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum,
relating to compliance with or liability under any Environmental Law; and

 

(f) no Group Member has entered into any agreement assuming any liabilities of
any other Person under or related to any Environmental Law.

 

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or written statement furnished by or on behalf
of any Loan Party to the Administrative Agent or the Lenders, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Confidential Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein (including the Schedules
hereto), in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

4.19 Solvency. Each Loan Party is, and after giving effect to the transactions
contemplated hereby and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

 

42

(a) Credit Agreement; Guarantee. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Person listed on Schedule 1.1A and (ii) the Guarantee,
executed and delivered by each Subsidiary Guarantor.

 

(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for the 2010, 2011 and 2012 fiscal years and (ii) unaudited interim
consolidated financial statements for each fiscal quarter ended after the date
of the latest applicable financial statements delivered pursuant to clause (i)
of this paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its consolidated Subsidiaries, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum.

 

(c) Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the continuing operations of the Group Members and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

 

(d) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.

 

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(f) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Sullivan & Cromwell LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.

 

(g) Existing Credit Agreement. The Administrative Agent shall have received
satisfactory evidence that amounts owing by the Borrower under the Existing
Credit Agreement shall have been paid in full.

 

(h) Projections. The Lenders shall have received satisfactory projections
through the 2018 fiscal year.

 

(i) KYC. The Administrative Agent and the Lenders shall have received all
documentation and other information about the Borrower and the other Loan
Parties as has been reasonably requested at least five Business Days prior to
the Closing Date that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

43

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date unless such
representation relates solely to an earlier date, in which case such
representation shall be true and correct as of such date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event (i) within 90 days after the end of
each fiscal year of the Borrower or (ii) if the Borrower has been granted an
extension by the Securities and Exchange Commission permitting the late filing
by the Borrower of any annual report on form 10-K the earlier of (x) 120 days
after the end of each fiscal year of the Borrower or (y) the last day of any
such extension, a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of operations and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by KPMG LLP or other
independent certified public accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event (i) not later than 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower or (ii) if the Borrower has been granted an extension by the Securities
and Exchange Commission permitting the late filing by the Borrower of any
quarterly report on form 10-Q the earlier of (x) 60 days after the end of the
relevant fiscal quarter or (y) the last day of any such extension, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated condensed
statements of operations and of cash flows for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except, in the case of unaudited
financials, for the absence of footnotes) consistently throughout the periods
reflected therein and with

 

44

prior periods. Reports or financial information required to be delivered
pursuant to this Section 6.1 (to the extent any such financial statements,
reports, proxy statements or other materials are included in materials otherwise
filed with the SEC) may be delivered electronically and if so, shall be deemed
to have been delivered on the date on which the Borrower gives notice to the
Administrative Agent (who shall then give notice to the Lenders) that the
Borrower has filed such report or financial information through the SEC’s
Electronic Data Gathering, Analysis and Retrieval System or posted such report
or financial information or provides a link thereto on the Borrower’s website on
the internet. Notwithstanding the foregoing, the Borrower shall deliver paper
copies of any report or financial statement referred to in this Section 6.1 to
any Lender if the Administrative Agent, on behalf and upon the reasonable
request of such Lender, requests the Borrower to furnish such paper copies.

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (f), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, no Default or Event of Default has
occurred and is continuing, except as specified in such certificate and (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;

 

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of projections with respect to such fiscal year
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(d) within 45 days after the end of each fiscal quarter of the Borrower other
than the last fiscal quarter of the Borrower’s fiscal year, and 90 days after
the end of the Borrower’s fiscal year, a narrative discussion and analysis of
the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year; provided, that this requirement shall be deemed
satisfied on delivery of the Borrower’s 10-Q or 10-K, as applicable, which is in
compliance with the Securities Exchange Act of 1934, as amended, and Regulation
S -X (which may be delivered in the same manner provided for in Section 6.1);

 

(e) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities, within five days after the same are
received, copies of all correspondence received by the Borrower from

 

45

the SEC, and, within five days after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC
(which may be delivered in the same manner provided for in Section 6.1); and

 

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations (including taxes) of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

 

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5 Maintenance of Property; Insurance. (a) Keep all material property necessary
in the operation of its business in good working order and condition, ordinary
wear and tear and casualty excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain
with reputable insurance companies that are financially sound at the time such
insurance is purchased insurance on all its property in at least such amounts
and against at least such risks as are customarily insured against in the same
general area by companies engaged in the same or a similar business.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities from which financial
statements in conformity with GAAP can be prepared and (b) following reasonable
advance notice, permit representatives of the Administrative Agent and any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants.

 

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default under any material Contractual Obligation of any Group
Member or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

46

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan; a failure to make any required
contribution to a Plan, a determination that any Single Employer Plan is in “at
risk” status, or a determination that any Multiemployer Plan is in “endangered”
or “critical” status, and in each case that could reasonably be expected to
result in a Material Adverse Effect, the creation of any Lien in favor of the
PBGC or a Plan; or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan, or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan that is subject to
Title IV of ERISA; and

 

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8 Environmental Laws. (a) Comply with, and ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws. For purposes
of this Section 6.8(a), noncompliance by the Borrower with any applicable
Environmental Law shall be deemed not to constitute a breach of this covenant
provided that, upon learning of any actual or suspected noncompliance, the
Borrower shall promptly undertake all reasonable efforts to achieve compliance,
and provided further that, in any case, such non -compliance, and any other
noncompliance with Environmental Law, individually or in the aggregate, could
not reasonably be expected to give rise to a Material Adverse Effect.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required by a Governmental Authority to
be conducted by a Group Member under Environmental Laws or any other Requirement
of Law and promptly comply with all orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
as to which an appeal has been timely and properly taken in good faith, and
provided that the pendency of any and all such appeals could not reasonably be
expected to give rise to a Material Adverse Effect.

 

6.9 Additional Subsidiaries. With respect to any new Material Subsidiary (other
than a Foreign Subsidiary) created or acquired after the Closing Date by any
Group Member (which, for the purposes of this Section 6.10, shall include any
existing Material Subsidiary that ceases to be a Foreign Subsidiary), within 30
days (or such longer period agreed to by the Administrative Agent in its sole
discretion, but in no event longer than 90 days) (i) cause such new Material
Subsidiary (A) to become a party to the Guarantee and (B) to deliver to the
Administrative Agent a certificate of such Material Subsidiary, substantially in
the form of Exhibit C, with appropriate insertions and attachments, and (ii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, reasonably satisfactory to the Administrative Agent.

 

47

SECTION 7. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1 Financial Condition Covenants. (a) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio, calculated as at the end of any fiscal quarter for
the period of four consecutive fiscal quarters of the Borrower then ended, to
exceed 3.00 to 1.00; or

 

(b) Consolidated Interest Expense Ratio. Permit the Consolidated Interest
Expense Ratio, calculated as at the end of such fiscal quarter for the period of
four consecutive fiscal quarters of the Borrower then ended, to be less than
3.50 to 1.00.

 

Each of the Consolidated Leverage Ratio and Consolidated Interest Expense Ratio
shall be calculated for purposes of this Section 7.1 on a Pro Forma Basis.

 

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Wholly Owned Subsidiary Guarantor to the Borrower or any Wholly
Owned Subsidiary Guarantor shall be subject to Section 7.8(g);

 

(c) Guarantee Obligations (i) incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary, (ii) incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees,
and (iii) otherwise constituting an Investment permitted by Section 7.8;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (including any
associated fees, expenses and accrued but unpaid interest);

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations,
industrial development or similar bonds, or tax-advantaged governmental or
quasi-governmental financings) and purchase money obligations (including
obligations in respect of mortgage or other similar financings) to finance the
purchase, repair or improvement of fixed or capital assets secured by Liens
permitted by Section 7.3(g) in an aggregate principal amount not to exceed, as
at the date of any incurrence thereof, 5.0% of the total assets of the Borrower
and its Subsidiaries as at the end of the fiscal quarter most recently ended at
or prior to such time and for which financial statements are available,
calculated on a Pro Forma Basis;

 

(f) Indebtedness of the Borrower or any Subsidiary in respect of (i) standby or
performance letters of credit, surety bonds, security deposits or other
performance guarantees; provided that the aggregate amount of Indebtedness
permitted by this clause (i) shall not at any time exceed, at the time of any
incurrence thereof, the greater of (A) $75,000,000 and (B) 25.0% of Consolidated
EBITDA

 

48

for the period of four consecutive fiscal quarters most recently ended at or
prior to such time and for which financial statements are available, calculated
on a Pro Forma Basis; and (ii) trade letters of credit;

 

(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and any refinancing thereof; provided that such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary;

 

(h) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
at any one time outstanding the greater of (A) $75,000,000 and (B) 40.0% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended at or prior to such time and for which financial statements are
available, calculated on a Pro Forma Basis;

 

(i) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of bank guarantees issued in the ordinary course of business consistent with
past practice, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self insurance, or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the due date thereof;

 

(j) (i) Indebtedness in respect of netting services, overdraft protections,
automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and (ii) Indebtedness arising from the honoring
of a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that any such Indebtedness is extinguished within 30 days of its incurrence;

 

(k) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

 

(l) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of equity
interests of the Borrower permitted by Section 7.6;

 

(m) Indebtedness in respect of hedging obligations (to the extent constituting
Indebtedness) incurred in the ordinary course of business and not for
speculative purposes;

 

(n) Indebtedness consisting of obligations of the Borrower or its Subsidiaries
under deferred consideration or other similar arrangements incurred by such
Person in connection with Permitted Acquisitions and any other Investments
permitted hereunder;

 

(o) Permitted Subordinated Debt and Permitted Senior Unsecured Debt; provided
that the Borrower shall be in pro forma compliance with the covenants set forth
in Section 7.1 after giving effect to the incurrence of any such Permitted
Subordinated Debt or such Permitted Senior Unsecured Debt and any refinancings
or repayment of Indebtedness;

 

(p) Indebtedness of Foreign Subsidiaries (and renewals, refinancing and
extensions thereof) in an aggregate amount at any time outstanding not to exceed
$10,000,000; and

 

49

(q) For the purposes of determining compliance with, and the outstanding
principal amount of Indebtedness incurred pursuant to and in compliance with,
this Section 7.2, in the event that Indebtedness meets the criteria of more than
one of the types of Indebtedness described in this Section 7.2, the Borrower, in
its sole discretion, shall classify, and may from time to time reclassify, such
item of Indebtedness and only be required to include the amount and type of such
Indebtedness in one of the clauses of this Section 7.2.

 

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a) Liens for taxes, assessments or governmental charges not yet due or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves (in the good faith judgment of the
management of the Borrower) with respect thereto are maintained on the books of
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) statutory or common law Liens of landlords, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 60
days or that are being contested in good faith by appropriate proceedings;

 

(c) pledges or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of bank guarantees issued for
the account of Foreign Subsidiaries) insurance carriers providing property,
casualty or liability insurance to the Borrower or any of its Subsidiaries;

 

(d) deposits to secure the performance of bids, trade contracts, governmental
contracts (other than for borrowed money), leases, statutory obligations,
surety, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those required or requested by any Governmental
Authority) incurred in the ordinary course of business, and earnest money
deposits to secure obligations under purchase agreements;

 

(e) leases, subleases, easements, rights-of-way, restrictions (including zoning
restrictions) and other similar encumbrances and minor title defects incurred in
the ordinary course of business that do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), or the renewal, modification,
replacement, refinancing, extension or refunding of such Indebtedness, provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 7.2(d), and (B) proceeds and products thereof and (ii)
the renewal, modification, replacement, refinancing, extension or refunding of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.2(d);

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created within 90 days after the
acquisition, repair, replacement or improvement of such fixed or

 

50

capital assets, (ii) such Liens (other than in the case of Liens securing
industrial development or similar bonds, or tax-advantaged governmental or
quasi-governmental financings, in which case Liens may encumber such property as
may be permitted under the terms of such financings) do not at any time encumber
any property other than the property financed by such Indebtedness,
replacements, additions and accessions thereto and the proceeds thereof and
(iii) the amount of Indebtedness secured thereby is not increased;

 

(h) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
refinancings, extensions, renewals and replacements thereof not to exceed the
outstanding principal amount thereof together with associated fees, expenses and
premium and accrued but unpaid interest;

 

(i) any judgment Lien not constituting an Event of Default under Section 8.1(h);

 

(j) any interest or title of a licensor or sublicensor of Intellectual Property
or any lessor or sublessor under any license or sublicense agreement (including
software and other technology licenses) or lease or sublease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business;

 

(k) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$30,000,000 at any one time;

 

(l) Liens granted by a Foreign Subsidiary (i) to the Borrower or any other
Subsidiary to secure Indebtedness owed by such Foreign Subsidiary to the
Borrower or such other Subsidiary and (ii) in respect of Indebtedness that was
incurred in connection with the acquisition of such Foreign Subsidiary pursuant
to a Permitted Acquisition in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding, and renewals, refinancings and
extensions thereof;

 

(m) Liens arising from precautionary UCC (or other similar recording or notice
statutes) financing statement filings regarding operating leases permitted
pursuant to this Agreement;

 

(n) Liens in favor of a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) incurred in the ordinary course of
business or arising pursuant to such banking institutions’ general terms and
conditions;

 

(o) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.8, or (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted by Section
7.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

(p) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent such Indebtedness is permitted hereunder;

 

51

(q) Liens on cash or Cash Equivalents securing reimbursement obligations of the
Borrower under letters of credit in an aggregate amount of all such cash and
Cash Equivalents not to exceed $50,000,000; and

 

(r) for the purposes of determining compliance with this Section 7.3, in the
event that any Lien meets the criteria of more than one of the types of Liens
described in this Section 7.3, the Borrower, in its sole discretion, shall
classify, and may from time to time reclassify, such Lien and only be required
to include the amount and type of such Lien in one of the clauses of this
Section 7.3.

 

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that the following are permitted (collectively, “Permitted
Acquisitions”):

 

(a) any Person may be merged, amalgamated or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation or the surviving Person shall expressly assume the obligations of
the Wholly Owned Subsidiary Guarantor pursuant to documents reasonably
acceptable to the Administrative Agent); provided that any such merger involving
a Person that is not a Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.8(i); provided further, that prior
to consummating any merger pursuant to this clause (a) involving a Person that
is not a Subsidiary, the Borrower will deliver to the Administrative Agent a
certificate of a Responsible Officer demonstrating compliance immediately
following such merger, on a pro forma basis giving effect to such merger, with
Section 7.1;

 

(b) subject to Section 7.4(a) hereof, any Subsidiary may be merged or
consolidated with or into any other Subsidiary;

 

(c) (i) any Subsidiary may liquidate or dissolve or any Subsidiary may change
its legal form if the Borrower determines in good faith that such action is in
the best interests of the Borrower, and (ii) any Subsidiary may liquidate or
dissolve if all or substantially all of its assets are transferred to the
Borrower or a Subsidiary, it being understood that in the case of any
dissolution of a Subsidiary that is a Subsidiary Guarantor, such Subsidiary
shall at or before the time of such dissolution transfer its assets to another
Subsidiary that is a Subsidiary Guarantor unless such Disposition of assets is
permitted hereunder; and in the case of any change in legal form, a Subsidiary
that is a Subsidiary Guarantor will remain a Subsidiary Guarantor unless such
Subsidiary Guarantor is otherwise permitted to cease being a Subsidiary
Guarantor hereunder;

 

(d) (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
to the Borrower or another Subsidiary (upon voluntary liquidation or otherwise),
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then (A) the transferee must either be the Borrower or a Subsidiary Guarantor
and (B) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 7.8, and (ii) the Borrower or
any Subsidiary of the Borrower may Dispose of any or all of its assets pursuant
to a Disposition permitted by Section 7.5; and

 

(e) the Borrower or any Subsidiary may make any Investment expressly permitted
by Section 7.8 structured as a merger, consolidation or amalgamation.

 

52

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including the abandonment or other Disposition of
Intellectual Property that is, in the reasonable business judgment of the
Borrower and its Subsidiaries, no longer material to the conduct of the business
of the Loan Parties taken as a whole);

 

(b) the sale, transfer or lease of any assets in the ordinary course of
business;

 

(c) Dispositions permitted by Section 7.4;

 

(d) the sale, contribution or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary;

 

(e) Dispositions by the Borrower to any Subsidiary and by any Subsidiary to the
Borrower or any other Subsidiary on reasonable terms;

 

(f) Dispositions constituting the making or liquidating of Investments permitted
by Section 7.8;

 

(g) Dispositions constituting the making of a Restricted Payment permitted by
Section 7.6;

 

(h) Dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such Dispositions are promptly applied to the purchase price of such
replacement assets;

 

(i) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

 

(j) leases, subleases, licenses or sublicenses of property (including
Intellectual Property) on customary terms in the ordinary course of business and
which do not materially interfere with the business of the Borrower and its
Subsidiaries; and

 

(k) the Disposition of other property having a fair market value not to exceed
7.5% of the total assets in the aggregate for any fiscal year of the Borrower,
calculated on a Pro Forma Basis.

 

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock or similar equity interests or options or other
rights to acquire such equity interests of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except:

 

(a) the payment of dividends and distributions within sixty days after the date
of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of Section 7.6;

 

53

(b) any Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary (and, in the case of a Restricted Payment by a non-Wholly Owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of equity
interests of such Subsidiary based on their relative ownership interests);

 

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management, employees consultants
or directors of the Borrower and its Subsidiaries and stock purchase plans with
employees, officers, consultants or directors;

 

(d) the Borrower may pay cash dividends to holders of Permitted Preferred Stock;
provided that, in the case of any Restricted Payment made pursuant to this
clause (d), (x) no Default or Event of Default shall have occurred or be
continuing after giving effect to any such Restricted Payment and (y) the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 7.1 after giving effect to any such Restricted Payment and the
incurrence of any Indebtedness in connection therewith;

 

(e) repurchases of equity interests of the Borrower deemed to occur upon the
non-cash exercise of stock options, warrants, stock appreciation rights and
restricted stock units;

 

(f) the Borrower may make Restricted Payments with any cash proceeds contributed
to its common equity and from the Net Cash Proceeds of any permitted equity
issuance, so long as, with respect to any such Restricted Payments, no Event of
Default shall have occurred or be continuing after giving effect to any such
Restricted Payment;

 

(g) the Borrower may repurchase, retire or otherwise acquire stock appreciation
rights, restricted stock units or other equity securities of the Borrower from
directors, officers or employees of the Borrower or any Subsidiary Guarantor (or
their estate, family members, spouse and/or former spouse);

 

(h) the Borrower or any Subsidiary Guarantor may honor any conversion request by
a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms; and

 

(i) the Borrower may make other Restricted Payments not otherwise permitted by
this Section so long as (x) no Default or Event of Default shall have occurred
or be continuing after giving effect to any such Restricted Payment and (y) the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 7.1 (provided that the Borrower’s Consolidated Leverage Ratio shall be
at least 0.25 less than the applicable level set forth in Section 7.1(a)) after
giving effect to any such Restricted Payment and the incurrence of any
Indebtedness in connection therewith.

 

7.7 Lines of Business. Enter into any material line of business, either directly
or through any Subsidiary, substantially different from those lines of
businesses in which the Borrower and its Subsidiaries are engaged on the date of
this Agreement or that are not reasonably related, complementary, synergistic,
ancillary or incidental thereto or reasonable extensions thereof.

 

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

 

54

(a) extensions of trade credit in the ordinary course of business (including
advances made to distributors consistent with past practice), Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and Investments consisting of prepayments to suppliers
in the ordinary course of business and consistent with past practice;

 

(b) investments in cash and Cash Equivalents or that were Cash Equivalents when
made;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to officers, directors and employees of any Group Member
(i) in the ordinary course of business (including for travel, entertainment and
relocation expenses), (ii) in connection with such Person’s purchase of equity
interests of the Borrower, in an aggregate amount not to exceed $10,000,000 at
any one time outstanding and (iii) relating to indemnification of any officers,
directors or employees in respect of liabilities relating to their serving in
any such capacity, and any reimbursement of any such officer, director or
employee of expenses relating to the claims giving rise to such indemnification;

 

(e) Investments in existence on the date hereof listed on Schedule 7.8(e) and
any modification, replacement, renewal or extension thereof;

 

(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to, or after giving effect to, such investment, is a Wholly Owned
Subsidiary Guarantor;

 

(g) intercompany Investments by any Group Member in a Subsidiary that is not a
Wholly Owned Subsidiary Guarantor; provided that the aggregate amount of such
Investments (excluding all such Investments otherwise permitted pursuant to this
Section 7.8), less any cash return on Investments received after the date
hereof, shall not at the time of the making of any such Investment exceed the
greater of (i) $140,000,000 and (ii) 45.0% of Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended on or prior to such time
for which financial statements are available, calculated on a Pro Forma Basis;

 

(h) Investments consisting of deposit or securities accounts maintained in the
ordinary course of business;

 

(i) any acquisition of any assets or capital stock of another Person (including
as a result of merger or otherwise); provided that (i) the Borrower shall be in
pro forma compliance with the covenants in Section 7.1 after giving effect to
such acquisition for which financial statements are available as if such
acquisition occurred immediately prior to the first day of the period of four
consecutive fiscal quarters most recently ended prior to such acquisition; and
(ii) if such acquisition would require the Borrower to provide pro forma
financial information regarding such acquisition in a current report on Form
8-K, quarterly report on Form 10-Q, or annual report on Form 10-K filed with the
SEC, the Borrower shall have delivered a certificate of a Responsible Officer
certifying the Borrower’s pro forma compliance described in clause (i) above and
containing all information and calculations necessary for determining such
compliance;

 

(j) Investments (including debt obligations and equity interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;

 

55

(k) Investments in exchange for, or made with the proceeds (within 180 days of
receipt) of, existing Investments which are of at least equivalent market value
(as reasonably determined by the Borrower’s chief financial officer, chief
executive officer, corporate controller or president as at the time of exchange
or disposition) as such existing Investments and are of the same type and nature
as such existing Investment;

 

(l) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary in connection with any Permitted Acquisition or Investment permitted
by this Section 7.8; provided that the proceeds of such Investments shall be
used directly or indirectly through one or more Subsidiaries solely for the
purpose of paying the consideration and transaction costs related to such
Permitted Acquisition or Investment permitted by this Section 7.8;

 

(m) Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

 

(n) the licensing, sublicensing or contribution of Intellectual Property rights
with Persons other than the Borrower and its Subsidiaries in the ordinary course
of business on customary terms;

 

(o) Investments of a Subsidiary that is acquired after the Closing Date or of a
company merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary, in each case in accordance with
Section 7.4, after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation, and that do not constitute a material portion of
the assets acquired by the Borrower and its Subsidiaries in such transaction and
were in existence or committed to be made on the date of such acquisition,
merger or consolidation;

 

(p) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

 

(q) Investments consisting of purchases and acquisitions of supplies, materials
and equipment;

 

(r) Investments by any Foreign Subsidiary in any other Foreign Subsidiary;

 

(s) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $50,000,000 in any fiscal year;

 

(t) Investments acquired by the Borrower or any Subsidiary in connection with a
Disposition permitted under Section 7.5; and

 

(u) for purposes of determining compliance with this Section 7.8, in the event
that any Investment meets the criteria of more than one of the types of
Investments described in this Section 7.8, the Borrower, in its sole discretion,
shall classify, and may from time to time reclassify, such Investment and only
be required to include the amount and type of such Investment in one of the
clauses of this Section 7.8.

 

56

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary) unless such transaction is (a)
otherwise permitted under this Agreement, (b) upon fair and reasonable terms and
conditions substantially as favorable to the Borrower or such Subsidiary as it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate, and (c) in the ordinary course of business of the relevant
subsidiary.

 

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member unless such
arrangement is permitted under Section 7.2(e).

 

7.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into, or guaranteed, to hedge or mitigate risks, including currency
risks, or potential Capital Stock dilution to which the Borrower or any
Subsidiary has actual exposure and (b) Swap Agreements entered into, or
guaranteed, in order to effectively fix, cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability, currency
liability, Capital Stock values or investment of the Borrower or any Subsidiary.

 

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters, provided, however, that the Borrower may, upon written notice
to the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

 

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien securing the Obligations upon
any of its property or revenues, whether now owned or hereafter acquired, other
than:

 

(a) this Agreement and the other Loan Documents;

 

(b) any restrictions imposed by any agreements governing any secured
Indebtedness (including any purchase money Liens or Capital Lease Obligations)
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby);

 

(c) any restrictions imposed by agreements governing a Disposition permitted
under Section 7.5, provided that such prohibition or limitation relates solely
to property to be disposed of;

 

(d) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto;

 

(e) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

(f) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

 

57

(g) any restrictions imposed by Requirement of Law;

 

(h) customary provisions in joint venture agreements or similar agreements or
the organizational documents of Subsidiaries that are not Wholly Owned
Subsidiaries; and

 

(i) any agreement in effect at the time a Person becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary.

 

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) any restrictions existing under the Loan
Documents, (iii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary, (iv)
any restrictions governing a Disposition permitted under Section 7.5, provided
that such restriction relates solely to property to be disposed of, (v) any
restrictions in existence at the time of any acquisition consummated in
accordance with Section 7.8(i), (vi) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business, (vii)
customary provisions in joint venture agreements or similar agreements or the
organizational documents of Subsidiaries that are not Wholly Owned Subsidiaries,
and (viii) any agreements governing purchase money Indebtedness or Capital Lease
Obligations permitted hereby.

 

SECTION 8. EVENTS OF DEFAULT

 

8.1 Events of Default. If any of the following events shall occur and be
continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in

 

58

paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of 30 days after notice to the Borrower from the
Administrative Agent or the Required Lenders; or

 

(e) (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (B)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) any party other than the Borrower to any
Indebtedness accelerates the maturity of any amount owing in respect thereof as
a result of a default with respect to such Indebtedness, other than secured
Indebtedness permitted by Section 7.2 that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
provided, that a default, event or condition described in clause (i) or (ii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i) or (ii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $20,000,000; or

 

(f) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Material Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any the Borrower or any Material Subsidiary shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code, and not exempt under Section
408 of ERISA and the regulations thereunder) involving any Plan, (ii) any
failure to meet the minimum funding standards (as defined in Section 412 of the
Code and Section 302 of ERISA), whether or not waived, shall exist with respect
to any Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets
of any Group Member or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, or any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall be determined
to be in “at risk” status (with the meaning of Section 430 of the Code or
Section 303 of ERISA), or (v) any Group Member or any Commonly Controlled Entity
shall incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or determination that such
Multiemployer Plan is in “endangered” or “critical” status (within the

 

59

meaning of Section 432 of the Code or Section 305 of ERISA); and in each case in
clauses (i) through (v) above, such event or condition could reasonably be
expected to have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$20,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(i) the guarantee contained in Section 2 of the Guarantee shall cease, for any
reason (other than in accordance with Section 10.14 hereof), to be in full force
and effect or any Loan Party or any Affiliate of any Loan Party shall so assert;
or

 

(j) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 40% of the outstanding
common stock of the Borrower;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit and all such amounts deposited
shall be applied to reduce the outstanding L/C Obligations. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

 

60

SECTION 9. THE AGENTS

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this

 

61

Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such and its officers, directors, employees, affiliates, agents, advisors,
and controlling persons (each an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that

 

62

are found by final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of the Agreement and payment of the Loans and all other amounts payable
hereunder.

 

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8.1(a) or Section 8.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

9.10 Co-Syndication Agents and Co-Documentation Agents. The Co-Syndication
Agents and Co-Documentation Agents shall have no duties or responsibilities
hereunder in their capacity as such.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term

 

63

Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release or limit
any Subsidiary Guarantor that is a Material Subsidiary from its obligations
under the Guarantee (other than pursuant to Section 10.14 hereof), in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.15 without the written consent of all Lenders under each
Facility adversely affected thereby; (v) reduce the amount of Net Cash Proceeds
required to be applied to prepay Loans under this Agreement without the written
consent of the Majority Facility Lenders with respect to each Facility; (vi)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility; (vii) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document that affects the Administrative Agent
without the written consent of the Administrative Agent; (viii) amend, modify or
waive any provision of Section 3 without the written consent of the Issuing
Lender or (ix) amend, modify or waive any provision of Section 2.21 without the
written consent of the Issuing Lender and the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

Notwithstanding this Section 10.1, the Commitments of any Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any waiver, amendment, supplement or modification pursuant to this
Section 10.1); provided that any waiver, amendment, supplement or modification
of the type described in clause (i) of this Section 10.1 shall require the
consent of any Defaulting Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative

 

64

questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

  Borrower: Gartner, Inc.
56 Top Gallant Road
Stamford, CT 06904     Attention: General Counsel     Facsimile: (203) 316-6245
    Telephone:  (203) 316-6311         with a copy to: Gartner, Inc.
56 Top Gallant Road
Stamford, CT 06904     Attention: Chief Financial Officer     Facsimile: (866)
785-2981     Telephone: (203) 316-6876         Administrative Agent: JPMorgan
Chase Bank, N.A.
JPMorgan Loan Services
10 South Dearborn,
Chicago, IL 60603     Attention: Leonida Mischke     Facsimile: 888-266-8058    
Telephone: 312-385-7055         with a copy to: JPMorgan Chase Bank, N.A.
Two Corporate Drive, Suite 730
Shelton, CT 06484
Attention: Scott Farquhar
Facsimile: 203-944-8495;

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

65

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its out-of-pocket costs and expenses incurred
in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
counsel to the Administrative Agent and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees and disbursements of
counsel to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to any Group Member including
with respect to any property at any time owned, leased, or used by any Group
Member, or any orders, requirements or demands of Governmental Authorities
related thereto, and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to the Borrower at the address set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

66

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8.1(a) or (f) has occurred and is continuing,
any other Person;

 

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and

 

(C) the Issuing Lender (such consent not to be unreasonably withheld), provided
that no consent of the Issuing Lender shall be required for an assignment of all
or any portion of a Term Loan.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Term Facility, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 8.1(a) or (f) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a

 

67

Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.16, 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of

 

68

Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as an agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of Section
2.17 unless such Participant complies with Section 2.17(d), (e) and (f) as if it
were a Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for

 

69

cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence and during the Continuance of an Event of
Default, to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or via email attachment shall be effective as delivery of
a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

70

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgements. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any other Credit Party has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the other Credit Parties, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

 

(c) the Loan Parties are capable of evaluating and understanding, and the Loan
Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;

 

(d) the Loan Parties have been advised that the Credit Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Loan Parties;

 

(e) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(f) each Credit Party has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their affiliates or any other Person;

 

(g) none of the Credit Parties has any obligation to the Loan Parties or their
affiliates with respect to the transactions contemplated by this Agreement or
the other Loan Documents except those obligations expressly set forth herein or
therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such affiliate; and

 

71

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Credit
Parties or between the Borrower and the Credit Parties.

 

10.14 Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (including obligations under or in respect
of Specified Swap Agreements) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Guarantee and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Guarantee shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.



 

72

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

10.18 Keepwell. The Borrower absolutely, unconditionally, and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under the
Guarantee in respect of any Swap Obligation. The obligations of the Borrower
under this Section 10.18 shall remain in full force and effect until all the
Borrower Obligations (as defined in the Guarantee) and the obligations of each
Guarantor under Section 2 of the Guarantee shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations (as defined in
the Guarantee). The Borrower intends that this Section 10.18 constitute, and
this Section 10.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  GARTNER, INC.       By:     Name:   Title:

 

Signature page to the Gartner, Inc. Credit Agreement



 



  JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender       By:       Name:     Title:

 

Signature page to the Gartner, Inc. Credit Agreement



 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and as a Lender       By:       Name:     Title:

 

Signature page to the Gartner, Inc. Credit Agreement



 



  RBS CITIZENS, N.A., as Co-Syndication Agent and as
a Lender       By:       Name:     Title:

 

Signature page to the Gartner, Inc. Credit Agreement



 



  [Name of Co-Documentation Agent], as Co-
Documentation Agent and as a Lender       By:       Name:     Title:

 

Signature page to the Gartner, Inc. Credit Agreement

 



  [Name of Lender], as a Lender       By:       Name:     Title:

 

Signature page to the Gartner, Inc. Credit Agreement

 